UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4283


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

FLORENTINO CASTANEDA-PELAEZ, a/k/a Florentino         Castanada-
Palaez, a/k/a Alejandro Mendoza-Rivielo,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:12-cr-00390-NCT-1)


Submitted:   October 28, 2013             Decided:   November 8, 2013


Before NIEMEYER and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


J. Clark Fischer, RANDOLPH & FISCHER, Winston-Salem, North
Carolina, for Appellant.   Ripley Rand, United States Attorney,
Kyle D. Pousson, Special Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Florentino Castaneda-Pelaez, a native and citizen of

Mexico, appeals his 24-month sentence imposed upon his guilty

plea to re-entering the United States after previously being

deported, 8 U.S.C. § 1326 (2006).             Castaneda-Pelaez argues that

his above-Guidelines sentence was unreasonable.              We disagree and

affirm his sentence.

            Castaneda-Pelaez       was   first   deported   from   the   United

States in April 1993, following a state court conviction for

assault.       Castaneda-Pelaez subsequently returned to the United

States   and    was   convicted    of    three   separate   violent   offenses

involving      family   members.         In   1998,   Castaneda-Pelaez     was

convicted of illegal re-entry of a deported alien and sentenced

to 10 months’ imprisonment.              He again returned to the United

States and was again convicted of illegal re-entry and received

a sentence of 36 months’ imprisonment.                Castaneda-Pelaez was

deported for a third time in February 2010.             He was arrested in

North Carolina in September 2011 on unrelated charges, using an

alias.     After he was identified using a fingerprint database,

Castaneda-Pelaez was again charged with illegal re-entry by a

previously deported alien.         He pled guilty pursuant to a written

plea agreement.

            Based on a total offense level of 10 and a criminal

history category of III, Castaneda-Pelaez’s advisory Guidelines

                                         2
range was 10 to 16 months’ imprisonment.                      However, the district

court granted the Government’s request for an upward variance,

sentencing Castaneda-Pelaez to 24 months’ imprisonment.

            We     review    sentences          for     reasonableness         “under     a

deferential       abuse-of-discretion           standard.”            Gall    v.     United

States,    552 U.S. 38,   41,    51       (2007).        This    review       entails

appellate consideration of both the procedural and substantive

reasonableness of the sentence.                    Id. at 51.          In determining

procedural       reasonableness,       this      court       considers       whether    the

district     court    properly      calculated         the     defendant’s         advisory

Guidelines range, gave the parties an opportunity to argue for

an   appropriate      sentence,       considered        the    18   U.S.C.      § 3553(a)

factors, and sufficiently explained the selected sentence.                              Id.

at 49-51.        If the sentence is free of significant procedural

error,    this    Court    reviews     it    for      substantive      reasonableness,

“tak[ing] into account the totality of the circumstances.”                              Id.

at 51.

            “When rendering a sentence, the district court must

make an individualized assessment based on the facts presented,”

United    States     v.   Carter,     564 F.3d 325,    328     (4th    Cir.     2009)

(internal     quotation      marks     and       emphasis      omitted),       and      must

“adequately explain the chosen sentence to allow for meaningful

appellate     review      and    to    promote         the     perception       of     fair

sentencing.”       Gall, 552 U.S. at 50.              An extensive explanation is

                                            3
not required as long as the appellate court is satisfied “‘that

[the district court] has considered the parties’ arguments and

has    a      reasoned      basis    for       exercising   [its]     own    legal

decisionmaking authority.’”             United States v. Engle, 592 F.3d
495, 500 (4th Cir. 2010) (quoting Rita v. United States, 551
U.S. 338, 356 (2007)).            When a district court imposes a sentence

that   falls     outside     of   the   applicable    Guidelines    range,    this

Court considers “whether the sentencing court acted reasonably

both with respect to its decision to impose such a sentence and

with respect to the extent of the divergence from the sentencing

range.”       United States v. Hernandez–Villanueva, 473 F.3d 118,

123 (4th Cir. 2007).              In conducting this review, this court

“must give due deference to the district court’s decision that

the § 3553(a) factors, on a whole, justify the extent of the

variance.”      Gall, 552 U.S. at 51.

              Our review of the record discloses that the district

court provided an adequate explanation for the variant sentence

imposed.       Considered in the context of the entire sentencing

hearing, the district court’s statements provide a sufficient

explanation to satisfy this Court that it had “considered the

parties’ arguments and has a reasoned basis for exercising [its]

own legal decisionmaking authority.”               United States v. Boulware,

604 F.3d 832,   837   (4th    Cir.   2010)    (quoting   Rita   v.    United

States, 552 U.S. 338, 356 (2007).                     Specifically, the court

                                           4
identified Castaneda-Pelaez’s violent criminal history as well

as his prior incarcerations for the identical offense, noting

that “the 36 months he got back in 2007 for re-entering without

permission      didn’t    dissuade    his   return.”         We    find    that   the

district       court     adequately    explained       the        above-Guidelines

sentence and committed no other error.              Accordingly, we affirm.

            We dispense with oral argument because the facts and

legal    contentions      are   adequately    presented      in     the    materials

before   the    court    and    argument    would   not   aid      the    decisional

process.

                                                                            AFFIRMED




                                        5